DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US Pat # 1,439,734) in view of Patkos (US Pat # 4,698,871).

In regards to claims 1-2 and 14, Guinzburg teaches a beauty tool (Figure 1), comprising a cover (2) and a hollow body (4) enclosed within the cover (see Figure 1), wherein the hollow body includes an opening for inflating and deflating the body with a gas, liquid, or fluid to adjust the firmness, size, or shape of the body (Page 1, Lines 66-72), wherein the cover is configured to enclose the body in a manner such that the cover substantially and tightly conforms to the shape of the body (see Figure 1 where such cover substantially conforms in shape to the body).
Guinzburg does not teach the cover is a fishnet material.
However, Patkos teaches providing a cosmetic applicator with a nylon (Col 2, Line 57) mesh netting layer (24 which provides material extending in both a warp and weft direction to form the mesh) on an outer surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg to include a layer of net material as taught by Patkos in order to improve transferability of powder to be applied (Patkos, Col 1, Lines 65-67). 
Regarding claim 13, Guinzburg teaches at least one of a material of the cover and a cross-sectional thickness of the body at least partially determines a rigidity of the tool (Page 1, Lines 76-84).
Regarding claim 19, Guinzburg/Patkos teach the cover to provide a gentle massaging feeling to the user when applying product to the skin, but does not expressly teach the cover material has a weight (oz/sq yd) of 0.82 plus or minus 15%, wales (width/inch) of 11 plus or minus 2, and courses (length/inch) of 15 plus or minus 3.5. However, applicant is noted that Page 10 of the Specification discloses such elements as being merely preferable, and has not disclosed any unexpected results from including such features, or that the specific combination is not a matter of user preference. Indeed, subsequent disclosure merely describes how certain combinations of features may result to the user, without any specificity. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg/Patkos to include such properties as a matter of obvious design choice, non-critical to the instant invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos as applied to claim 1 above, in further view of Cho (US Pub # 2018/0360194).
Regarding claim 3, Guinzburg teaches the cover matches the shape of the body, and includes first and second sides (see Figure 1); but does not teach that the shape includes at least first, second, and third corners. However, Cho teaches that cosmetic puffs can come in shapes beyond circular, such as triangular and polygonal (Paragraph 0106, where such shapes result in at least first, second and third corners to the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the puff/cover of Guinzburg to be the triangular shape of Cho as a matter of user preference for optimal handling and application. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos as applied to claim 1 above, in further view of Eknoian et al. (US Pub # 2006/0141014).
In regards to claims 4-8, Guinzburg /Patkos discloses the invention substantially as claimed, but does not teach the cover includes a first coating of a first material and a second coating of a second material different from the first material, and from a selection of claims 6 and 7. However, Eknoian et al. teaches a personal applicator (Paragraph 0001) to have an outer layer with two different materials (Paragraph 0019), for example, one being a hydrophilic material (Paragraph 0108, including polysaccharides as a conditioning agent) and a hydrophobic material (0096-0097 which includes silica material as a conditioning agent). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg /Patkos to include the hydrophobic and hydrophilic material of Eknoian et al. in order to provide a variety of skin treatment benefits (Eknoian et al. Paragraph 0019) to the user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos, as applied to claim 1 above, in further view of Guay (US Pub # 2009/0180826).
In regards to claim 9, Guinzburg /Patkos discloses the invention substantially as claimed, but does not teach at least a portion of the cover is treated to increase a surface energy of the outer layer. However, Guay teaches an applicator surface to be treated to alter the surface energy as desired by the user (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg /Patkos to contain treatment to increase the surface energy, as taught by Guay in order to provide the user with improved retention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos, as applied to claim 1 above, in further view of Lang et al. (US Pub # 2002/0155281).
In regards to claim 10, Guinzburg /Patkos discloses the invention substantially as claimed, but does not teach at least a portion of the cover has a patterned surface to increase wettability. However, Lang et al. teaches an applicator (Paragraph 0148) sheet to have an outer surface treated for improved wettability (Paragraph 0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg /Patkos to be treated for increased wettability, as taught by Lang et al in order to provide improved retention of moisture during use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos, as applied to claim 1 above, in further view of Farmer (US Pub # 2003/0014824).
Regarding claim 15, Guinzburg /Patkos discloses the invention substantially as claimed but does not expressly teach providing material having varied cross-sectional shapes. However, Farmer teaches a bathing tool to have regions of different material properties (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg /Patkos to include the area of different material (thus having different properties) as taught by Farmer, in order to provide varied application to the user.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos, as applied to claim 1 above, in further view of Simard (US Pub # 2016/0235650).
Regarding claims 16-18, Guinzburg /Patkos discloses the invention substantially as claimed, but does not teach that it contains a self-healing reconstructing polymer. However, Simard teaches using a self- healing polymer with skin contacting materials in order to improve their integrity (Paragraphs 0007- 0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg /Patkos to include the self-healing polymer of Simard in order to promote the integrity of the components of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg in view of Patkos, as applied to claim 1 above, in further view of Nakamura (US Pat # 3,955,233).
In regards to claim 21, Guinzburg /Patkos teach the cover, but does not teach it to be removable from the hollow body. However, Nakamura teaches providing an applicator cover that is removable from the rest of the body to allow it to be turned inside out for altering the effect on the user (Col 2, Lines 17-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Guinzburg to be removable, as taught by Nakamura, in order to provide the user with multiple surface effects for application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772